                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF ALABAMA

In re                                                   Case No. 17-31098-WRS
                                                        Chapter 7
DAVID DUANE JORDAN,

             Debtor

SERVISFIRST BANK,

             Plaintiff                                  Adv. Pro. No. 17-3092-WRS

    v.

DAVID DUANE JORDAN,

             Defendant

                                  MEMORANDUM DECISION

         This Adversary Proceeding came before the Court for a status hearing on February 11,

2019. Plaintiff ServisFirst Bank was present by counsel Robert P. Reynolds. No other

appearances were made. After discussion with counsel for the Bank, the Court advised that it

would abstain from further proceedings in this Adversary Proceeding. In light of the Bank’s

motion to withdraw the reference, and the fact that there will be no adverse party before the

District Court, the Court will set out its reasoning for its decision to abstain.



                                               I. Facts


         ServisFirst Bank filed a complaint seeking a determination that the indebtedness owed to

it by the Debtor, David Duane Jordan, should be excepted from the Debtor’s discharge, pursuant

to 11 U.S.C. § 523(a)(2) (Doc. 1). On May 8, 2018, this Court entered a stipulated judgment,




  Case 17-03092          Doc 70   Filed 02/20/19 Entered 02/20/19 16:15:39           Desc Main
                                   Document     Page 1 of 10
providing that the indebtedness is excepted from the Debtor’s discharge, to the extent of

$800,000, in accordance with 11 U.S.C. § 523(a)(2)(B) (Doc. 30).

       After entry of judgment, the Bank downloaded some forms from the Court’s website and

began garnishment proceedings.1 (Docs. 34, 35, 36, 37, 38, 39). The process served here collects

from the Debtor’s employer at a rate of approximately $600 per month. At this rate, the Bank

will be collecting the debt for the rest of the Debtor’s life. The Bank next moved for an order of

continuing garnishment (Doc. 52), which was denied by this Court’s Order of September 1, 2018.

(Doc. 55). In this Court’s Order of September 17, the Court ordered the Clerk to pay over any

funds held for the Bank and further provided that it would abstain from further proceedings in the

Bank’s efforts to collect its indebtedness and close its case.

       The Bank moved to reopen this Adversary Proceeding and to withdraw the reference to

the District Court. (Doc. 62). The Court had a colloquy with counsel for the Bank at the

February 11 hearing. Counsel advised the Court that the Bank intended to proceed with its

motion to withdraw the reference and ask the District Court to continue with garnishment

proceedings. This Court is of the view that permitting the Bank to continue its garnishment

proceedings in Federal Court in perpetuity is a poor use of both this Court’s and the District

Court’s resources. For this reason, this Court is of the view that both this Court and the District




       1
           The Bank points out that the Court provides garnishment forms on its website in
support of its argument that it should be permitted to garnish the Debtor’s wages, for as long as it
takes, in Bankruptcy Court. The forms were placed on the Court’s website for use by counsel for
trustees who are attempting to collect money owed to the estate. The Court did not intend to
facilitate the collection of debts privately owed. The Court has removed the forms from its
website to prevent further confusion.

                                                 -2-



  Case 17-03092        Doc 70     Filed 02/20/19 Entered 02/20/19 16:15:39            Desc Main
                                   Document     Page 2 of 10
Court should abstain. While this Court has abstained from further proceedings, its order of

abstention does not bind the District Court.



                                               II. Issue


                        Whether this is an appropriate case for the
                        Bankruptcy Court, and the District Court, to
                        abstain from conducting post-judgment
                        collection proceedings in favor of a private
                        creditor.



        Section 1334(c) of Title 28, U.S.C., provides in part that: “nothing in this section prevents

a district court in the interest of justice, or in the interest of comity with State courts or respect

for State law, from abstaining from hearing a particular proceeding arising under title 11 or

arising in or related to a case under title 11.” Moreover, Section 1334(d) provides in part that:

“(a)ny decision to abstain or not to abstain made under section (c) . . . is not reviewable by appeal

or otherwise . . .” Thus, the District Court has the unfettered right to abstain in this proceeding

and its decision is not subject to appeal.

        In its colloquy with Bank’s counsel the Court inquired as to why the Bank is taking this

position in light of the District Court’s right to abstain under § 1334(d). In response, counsel

stated that the District Court has jurisdiction and that it was a court of general jurisdiction,

suggesting that the District Court has no choice but to do the Bank’s bidding. The Bank is

incorrect in its understating of Federal Court jurisdiction in this matter. The District Court’s




                                                   -3-



  Case 17-03092        Doc 70      Filed 02/20/19 Entered 02/20/19 16:15:39               Desc Main
                                    Document     Page 3 of 10
jurisdiction is defined by 28 U.S.C. § 1334, and it is not a court of general jurisdiction. One

should consider the context in which the Bank’s lawsuit comes about.

       When a debtor, such as Jordan, files a petition in bankruptcy, he does so with the

intention of discharging his debts. 11 U.S.C. § 727. A discharge entered by a bankruptcy court

is sometimes referred to as a “general discharge,” meaning that all of the debts, which are in

existence at the time the petition in bankruptcy is filed are discharged. 11 U.S.C. § 727(b).

However, the Bankruptcy Code excepts some debts from the debtor’s general discharge. 11

U.S.C. § 523. Section 523(a) excepts from discharge 19 enumerated kinds of debts. For

example, criminal fines and child support are excepted from the debtor’s general discharge. 11

U.S.C. § 523(a)(5), (7).

       In the case at bar, the Bank alleged that the indebtedness owed to it by the Debtor should

be excepted from discharge pursuant to Sections 523(a)(2)(A), (a)(2)(B) and (a)(6)(excepting

from discharge debts arising from fraud, false financial statements, and willful and malicious

intent to injure another or his property)(Doc. 1). Without question, the bankruptcy court has

jurisdiction to determine whether a debt should be excepted from discharge. 11 U.S.C. §

1334(b); see also Grogan v. Garner, 498 U.S. 279, 111 S.Ct. 654 (1991)(holding that the

bankruptcy court should use the “preponderance-of-the-evidence standard of proof” for

determine dischargeability exceptions under § 523(a)).

       While the bankruptcy courts have jurisdiction pursuant to 28 U.S.C. § 1334(b) to

determine whether a debt is excepted from discharge, the Courts have divided on the question of

whether § 1334 provides jurisdiction to enter a money judgment in favor of the creditor in the

event the debt is determined to be excepted from discharge. A majority of the Courts which have


                                                -4-



  Case 17-03092       Doc 70     Filed 02/20/19 Entered 02/20/19 16:15:39             Desc Main
                                  Document     Page 4 of 10
ruled on the question have found that a bankruptcy court may enter a money judgment in favor of

a creditor. Kozec v. Murphy (In re Murphy), 569 B.R. 402 (Bankr. E.D.N.C. 2017); Harvey v.

Dambowsky (In re Dambowsky), 526 B.R. 590 (Bankr. M.D.N.C. 2015); Chen v. Huang (In re

Huang), 509 B.R. 742 (Bankr. D. Mass. 2014); Old Republic Nat’l Title Inso. Co. v. Vermilio (In

re Vermilio), 457 B.R. 854 (Bankr. M.D. Fla. 2011); Gradco Corp v. Blankenship (In re

Blankenship), 408 B.R. 854 (Bankr. N.D. Ala. 2009); Smith v. Khalif (In re Khalif), 308 B.R. 614

(Bankr. N.D. Ga. 2004). However, a vocal minority hold to the contrary. Cambio v. Mattera (In

re Cambio), 353 B.R. 30 (1st Cir. BAP 2004); First Omni Bank, N.A. v. Thrall (In re Thrall), 196

B.R. 959 (Bankr. D. Colo. 1996); Porter Capital Corp. v. Hamilton (In re Hamilton), 282 B.R.

22 (Bankr. W.D. Ok. 2002). Several bankruptcy courts have taken the position that they have

jurisdiction to enter a money judgment but have declined to do so, instead ruling on the

dischargeability issues and abstaining from liquidating the indebtedness. Rutkowski v. Adas (In

re Adas), 488 B.R. 358 (Bankr. N.D. Ill. 2013)(holding that Seventh Circuit precedent permitted,

but did not require, a bankruptcy court to enter a money judgment and declined to enter a money

judgment in that case). Shapiro v. United States (In re Shapiro), 188 B.R. 140 (E.D. Penn.

1995)(holding that debt was not dischargeable but abstaining from making a determination as to

the amount of the indebtedness). Park v. Chan (In re Chan), No. 06-623, 2008 WL 5428271

(Bankr. E.D. Penn. Dec. 31, 2008)(same).

       As neither the Supreme Court nor the United States Court of Appeals for the Eleventh

Circuit has ruled on this question, there is no controlling authority here. Moreover, this Court

has never published a ruling on the jurisdictional question. Much like the three cases cited

immediately above, this Court has, on a number of occasions, abstained from allowing post-


                                                -5-



  Case 17-03092       Doc 70     Filed 02/20/19 Entered 02/20/19 16:15:39            Desc Main
                                  Document     Page 5 of 10
judgment collection proceedings after making a determination that a debt is excepted from the

debtor’s discharge. The jurisdictional basis for the Bank’s request is, as the authorities cited

above demonstrate, somewhat shaky. If the bankruptcy courts have jurisdiction to enter a money

judgment and not just to make a declaration of dischargeability, then should the debtor have a

right to a jury trial? Is the bankruptcy court’s § 1334(b) jurisdiction only declaratory as to the

question of dischargeability, or is it, as the Bank argues, squarely within its jurisdiction? The

plain language of 11 U.S.C. § 523(c) suggests that the court’s § 1334(b) jurisdiction is merely

declaratory as to the question of discharge.2 As the District Court has the unfettered and

unreviewable right to abstain, in the view of the undersigned, deciding this knotty jurisdictional

question does not appear to be “worth the candle.”

       Regardless of how one comes out on the jurisdictional question, the District Court may,

nevertheless, abstain. That is, if the District Court determines that its § 1334(b) jurisdiction

extends only to making a declaration of dischargeability, it has no choice but to send the Bank on

its way. In the event the District Court concludes that it has jurisdiction not only to determine




       2
          11 U.S.C. § 523(c)(1) provides that “(e)xcept as provided in subsection (a)(3)(B) of this
section, the debtor shall be discharged from a debt of a kind specified in paragraph (2), (4), or (6)
of subsection (a) of this section, unless, on request of the creditor to whom such debt is owed,
and after notice and a hearing, the court determines such debt to be excepted from discharge
under paragraph (2), (4), or (6), as the case may be, of subjection (a) of this section.

        Bankruptcy Rule 4007(a) provides that “A debtor or any creditor may file a complaint to
obtain a determination of the dischargeablity of any debt.”

       The plain language of these two provisions, read together, suggests there is a distinction
between a determination of dischargeability and a money judgment. That being said, one might
reasonably inquire what is a money judgment but a declaration as to the existence and amount of
an indebtedness?

                                                 -6-



  Case 17-03092        Doc 70     Filed 02/20/19 Entered 02/20/19 16:15:39             Desc Main
                                   Document     Page 6 of 10
dischargeability but also to enter a money judgment, then it has discretion on the question of

whether it should abstain pursuant to § 1334(c)(1).

       Even if one assumes that the District Court has jurisdiction to conduct post-judgment

proceedings, it should abstain because of the onerous administrative burden an unlimited number

of such proceedings, for a nearly unlimited length of time, would place on the bankruptcy or the

district courts. Thousands of bankruptcy cases are filed every year. There are nineteen classes of

debts which are excepted from the debtor’s discharge. § 523(a). If the Bank is correct in its

position, any creditor fitting into any of the nineteen categories of nondischargeability would

have the unrestricted right to insist that the bankruptcy courts, or the district courts, conduct

garnishment and other post-judgment proceedings. It should further be noted that once a debtor

has come into bankruptcy court, he would forever (or almost forever) be subject to bankruptcy

court processes.3 There is nothing in the position taken by the Bank which would limit the

bankruptcy court’s jurisdiction, other than the applicable statute of limitations on the collection

of the judgment.4

       The bankruptcy courts are designed, staffed and funded to hear and determine bankruptcy

cases. To be sure, sometimes a trustee or a debtor-in-possession, who acts as a trustee, may

obtain a judgment, which is property of a bankruptcy estate. In such cases, the bankruptcy courts

permit collection proceedings. But these proceedings are intended to collect property of the



       3
           It should be noted that three of the nineteen categories of nondischargeability require
that the creditor file a complaint contesting the debtor’s right to discharge his debt within 90 days
of the date of discharge in bankruptcy court. See, 11 U.S.C. § 523(c); Rule 4007, Fed. R. Bankr.
P. In fact, the Bank’s debt here is one of the three § 523(c) categories.
       4
           In Alabama, a judgment lives for 20 years. Ala. Code § 6-9-190.

                                                  -7-



  Case 17-03092        Doc 70     Filed 02/20/19 Entered 02/20/19 16:15:39              Desc Main
                                   Document     Page 7 of 10
estate for the benefit of all creditors. See, 11 U.S.C. §§ 541, 542. In this proceeding, the Bank

seeks a wholly private remedy.

       In the Bank’s Motion to Withdraw the Reference, it alleges that “(b)ecause the

Bankruptcy Court has abstained from further proceedings in the Adversary Proceeding and since

Plaintiff ServisFirst has been ordered to conduct further postjudgment proceeding in an

appropriate court of general jurisdiction, Plaintiff ServisFirst must be allowed to proceed with its

collection efforts in the United States District Court or otherwise its judicially-adopted remedies

will be foreclosed, resulting in irreparable harm and injury to Plaintiff” (Doc. 62, Exhibit A, para

8). The Bank’s claim is without merit. It has an adequate remedy.5 It may bring a collection

action in State Court on its nondischargeable debt. To be sure, the bankruptcy courts have

exclusive jurisdiction to determine dischargeability of debts under § 523(a)(2), (4), or (6).

However, once a determination of nondischargeability is made, the Bank is free to collect its debt

in State Court. The Bank has been given everything it is entitled to here–it is overreaching in its

efforts to collect it debt in Bankruptcy Court.


                                          III. Conclusion


       The undersigned recommends that the District Court deny the Bank’s motion to withdraw

the reference, leaving this Court’s order of abstention in tact. The Bank’s argument, that it has a

right to collect its judgment in District Court and that if not allowed to do so it is without



       5
          At the status hearing counsel for the bank argued that it would cost $10,000 or $15,000
to bring such an action. It made no argument in Bankruptcy Court that it would be without a
remedy in the court abstained. As a State Court action would be a “walk over” the $15,000 in
attorney’s fees would be excessive.

                                                  -8-



  Case 17-03092        Doc 70     Filed 02/20/19 Entered 02/20/19 16:15:39              Desc Main
                                   Document     Page 8 of 10
remedy, is without merit. The jurisdictional issue here–on the question of whether a bankruptcy

court may enter a money judgment in a § 523(a) dischargeability proceeding–is admittedly

difficult. The flaw in the Bank’s argument on jurisdiction is that it fails to distinguish between

the declaration of nondischargeability, which the Federal Courts have jurisdiction to hear

pursuant to § 1334(b), and the collection of the underlying indebtedness, which is a separate

matter. This is an ideal candidate for abstention, and the undersigned respectfully suggests that

the District Court do so.

             Done this 20th day of February, 2019.




                                                  United States Bankruptcy Judge



c: Robert P. Reynolds, Attorney for Plaintiff
   Michael A. Fritz Sr., Attorney for Defendant




                                                  -9-



  Case 17-03092       Doc 70     Filed 02/20/19 Entered 02/20/19 16:15:39             Desc Main
                                  Document     Page 9 of 10
                                            ORDER

             The Clerk is directed to certify copies of this Order, this Court’s Memorandum
Decision of this date, and the Motion to Withdraw the Reference filed by Plaintiff ServisFirst
Bank (Doc. 62).




                                               -10-



  Case 17-03092       Doc 70    Filed 02/20/19 Entered 02/20/19 16:15:39            Desc Main
                                 Document     Page 10 of 10
